                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA


JACOB F. STASKA, and JODIE M.
FALLON,
                                                4:18CV3119
                   Plaintiffs,

      vs.                                    SHOW CAUSE ORDER

MARY C. GILBRIDE, Saunders County
District Court Retired Judge, in her
personal and official capacity; PATRICIA
L. STARR, VILLAGE OF MEAD, GREG
LARSON, Village of Mead Trustee, in his
personal and official capacity; CITY OF
WAHOO, BROMM, FREEMAN-CADDY
& LAUSTERER LAW FIRM, For
Municipalties Saunders County, City of
Wahoo and Village of Mead; MAUREEN
FREEMAN-CADDY, in her personal and
official capacity; UNKNOWN
SAUNDERS COUNTY DEPUTY
SHERIFFS, in their individual and official
capacities; PATRICK R. MCDERMOTT,
Saunders County Magistrate, in his
personal and official capacity;
KENNETH JACKSON, Wahoo Police
Department Retired Chief of Police, in
his personal and official capacity;
CURRENT ACTING CHIEF OF POLICE,
in his personal and official capacity;
UNKNOWN WAHOO POLICE
OFFICERS, in their personal and official
capacity; LOREN LINDAHL, Wahoo
Mayor, in his personal and Official
capacity; and UNKNOWN
DEFENDANTS, DOES 1-50,

                   Defendants.
      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiffs have not filed a return of service indicating service on
the following Defendants and these Defendants have not voluntarily appeared:

      1)     Mary C. Gilbride, Saunders County District Court Retired Judge, in
             her personal and official capacity;
      2)     Patricia L. Starr;
      3)     Village of Mead;
      4)     Greg Larson, Village of Mead Trustee, in his personal and official
             capacity;
      5)     City of Wahoo;
      6)     Bromm, Freeman-Caddy & Lausterer Law Firm, For Municipalities
             Saunders County, City of Wahoo, and Village of Mead;
      7)     Maureen Freeman-Caddy, in her personal and official capacity;
      8)     Unknown Saunders County Deputy Sheriffs, in their individual and
             official capacities;
      9)     Patrick R. McDermott, Saunders County Magistrate, in his personal
             and official capacity
      10)    Kenneth Jackson, Wahoo Police Department Retired Chief of Police,
             in his personal and official capacity
      11)    Current Acting Chief of Police in his personal and official capacity
      12)    Unknown Wahoo Police Officers in their personal and official
             capacity
      13)    Loren Lindahl Wahoo Mayor, in his personal and Official capacity
      14)    Unknown Defendants, Does 1-50


      Accordingly,

       IT IS ORDERED that plaintiff shall have until September 13, 2019 to show
cause why the claims against the above-named Defendants should not be
dismissed pursuant to Federal Rule of Civil Procedure 4(m) or for want of
prosecution. The failure to timely comply with this order may result in dismissal of
this action without further notice.
      Dated this 23rd day of August, 2019.
                                              BY THE COURT:


                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
